 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUSA McDonald Corporation d/b/a Norco Productsand International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica Local Union No. 2, AFL-CIO. Cases19-CA-18986 and 19-CA-19184August 28, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 2, 1990, Administrative Law JudgeRichard J Boyce issued the attached supplementaldecision The Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering briefThe National Labor Relations Board has delegat-ed its authority in tins proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions 1 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Supplemental Order of the adminis-trative law judge and orders that the Respondent,USA McDonald Corporation d/b/a Norco Prod-ucts, Missoula, Montana, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Supplemental Order1 The judge states that the Respondent did not file a formal answer tothe ongmal backpay specification, "instead submitting various letters toRegion 19" We note that the Board treated Respondent's letters as atimely answer Norco Products, 297 NLRB 778 (1990)In its exceptions, the Respondent contends that by filing a Motion forSummary Judgment on the backpay specification, Region 19 did nothonor its promise to the Respondent that there would be a hearing TheBoard found in the earlier proceeding that the Respondent's answer wasinsufficiently specific to entitle the Respondent to a hearing over grossbackpay allegations of the specification except as they related to JosephBauer under the Board's Rules and Regulations, Secs 102 56(b) and (c)297 NLRB 778 supra However, the matter was remanded to the Regionfor a heanng regarding the interim earnings of the discnmmatees and re-garding the gross backpay for discnmmatee Joseph BauerThe Respondent contends that Region 19 engaged in misconduct In-tended to "intentionally and wrongfully damage the Respondent" TheBoard previously considered and rejected the Respondent's claim of mis-conduct by Region 19 297 NLRB 778 at fn 3James C Sand, Esq , for the General CounselRonald Preston, for the RespondentSUPPLEMENTAL DECISIONStatement of the CaseRICHARD J BOYCE, Administrative Law Judge ByDecision and Order dated May 31, 1988, reported at 288NLRB 1416, the National Labor Relations Board(Board) directed USA McDonald Corporation d/b/aNorco Products (Respondent) to make some 16 employ-ees whole for any losses they may have incurred as aresult of Respondent's unfair labor practices TheBoard's Order was enforced by the Umted States Courtof Appeals for the Ninth Circuit, in an unreported deci-sion dated December 1, 1988On January 5, 1989, the Regional Director for Region19 issued a backpay specification allegmg the amountsdue under the Board's Order Respondent did not file aformal answer to the specification, mstead submittingvarious letters to Region 19 and filing a misplacedmotion to dismiss with the Ninth Circuit Court of Ap-peals in which it denied the allegations of the specifica-tion paragraph by paragraphOn February 22, 1989, the General Counsel filed withthe Board a Motion for Partial Summary Judgment, al-leging that Respondent had failed to file an answer as re-quired by the Board's Rules and Regulations By Supple-mental Decision and Order dated February 23, 1990, re-ported at 297 NLRB 778 the Board granted the GeneralCounsel's motion "with respect to the gross backpay al-legations of the specification, except concerning thewage rate of Joseph Bauer," and remanded the proceed-ing to the Regional Director to schedule a hearingbefore an administrative law judge, which•shall be limited to taking evidence concerning thewage rate of Joseph Bauer and the interim earmngsof Joseph Bauer, Richard Chapdelame, MontanaBoyd, Ron Butcher, Jim Gates, Scott Green, KathyHambley, Roger Hambley, Richard Harris, KenJuhnke, Don Martin, Patty Martin, Kelly Qumn,Steve Rodriquez, Gary Tnmp, and Tom YeltonI accordingly conducted a hearing in Missoula, Mon-tana, on March 29, 1990The Backpay SpecificationThe specification as first issued alleged that Respond-ent's "obligationwill be discharged" by paying thefollowing amountsJoseph Bauer$1,740Richard Chapdelame1,309Montana Boyd1,869Ron Butcher2,430Jim Gates2,203Scott Green2,637Kathy Hambley1,405Roger Hambley2,069Richard Harris1,3251 Plus interest accrued to the date of payment, less taxes withheld inkeeping with Federal and state laws299 NLRB No 93 NORCO PRODUCTS617Ken Juhnke1,734Don Martin2,309Patty Martin3,732Kelly Quinn2,113Steve Rodnquez2,285Gary Tnmp2,402Tom Yelton1,084The original specification further alleged that Bauer'sentitlement assumed an hourly wage of $750On March 2, 1990, the Regional Director amended thespecification to state that the claim on behalf of MontanaBoyd thereby was "withdrawn" because his entitlementwas fully offset by interim earmngs, and, on March 6,the Regional Director again amended the specification,alleging that Joseph Bauer's hourly wage was $5 75, not$7 50, reducing his entitlement from $1740 to $1334 The$5 75 corresponds with the rate provided by Respondentin its dismissal motion to the Ninth CircuitThe Missing ClaimantsBy letter to Respondent dated March 6, 1990, counselfor the General Counsel stated that Region 19 had beenunable to locate Ron Butcher and Jim Gates to inquireinto their interim earnings The letter continued thatshould their whereabouts remain unknown any paymentsmade by Respondent in discharge of its obligation tothem would be put in escrow for a year, after which thefunds would "revert to" Respondent Further in thisvein, counsel for the General Counsel represented dunngthe hearing that he had yet to find Butcher and Gates,and "request[ed] that the escrow procedures be usedwith respect to them"The Issues as Defined by the BoardA Bauer's Wage RateAs noted above, the Regional Director amended thespecification on March 6, 1990, to allege that Bauer'shourly wage was $5 75 Inasmuch as this figure matchesthat Respondent gave to the Ninth Circuit, I find that itis correct, that the calculations in the amended specifica-tion based on it likewise are correct, and that Bauer's en-titlement therefore is $1334, as now allegedB Interim EarningsThe burden of proof is upon the General Counsel toestablish the claimants' gross backpay entitlement, afterwhich the burden shifts to the wrongdoer "as to dimmu-tion of damages," including interim earnings 2 Respond-2 Mastro Plastics Carp, 136 NLRB 1342, 1346 (1962)ent declined, during the hearing, to come forward withany evidence on the issue of interim earningsI conclude, therefore, that the claimants' entitlementsare as set forth in the specification as now constitutedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, McDonald Corporation d/b/a NorcoProducts, its officers, agents, successors, and assigns,shall make the following claimants whole by payingthem these amounts, less taxes appropriately withheldJoseph Bauer$1,334Richard Chapdelame1,309Scott Green2,637Kathy Hambley1,405Roger Hambley2,069Richard Harris1,325Ken Juhnke1,734Don Martin2,309Patty Martin3,732Kelly Quinn2,113Steve Rodriquez2,285Gary Tnmp2,402Tom Yelton1,084Respondent shall, in addition, place certain amounts inescrow for Ron Butcher and Jim Gates, as followsRon Butcher$2,430Jim Gates2,203The amounts due Butcher and Gates shall be paid to theRegional Director for Region 19, to be held in escrowfor a period not to exceed 1 year The 1-year escrowperiod shall begin upon Respondent's compliance bypayment of the backpay for deposit into escrow or thedate the Board's supplemental decision and order be-comes final, including enforcement thereof, whichever islater 4All of the above amounts shall be with interest, to becomputed as prescribed in New Horizons for the Retard-ed 53 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesStarhte Cutting, 284 NLRB 620 (1987)51n accordance with New Horizons for the Retarded, 283 NLRB 1173(1987), interest on and after January 1, 1987, shall be computed at the"short-term Federal rate" for the underpayment of taxes as set out in the1987 amendment to 26 U S C • 6621